FUNK, J.
Three errors are claimed by counsel for the accused; first, that the court erred in the admission of evidence; second, error in the charge; and third, that the verdict is against the manifest weight of the evidence.
First, it is contended that the court erred in permitting the child to be exhibited to the jury for the purpose of showing its resemblance to the accused — the claim being that as the child was then only about two months old, it had not yet “sufficiently developed to show any marks of resemblance to either parent.”
This claim, we think, goes to the weight rather than the competency of the evidence. We thus find no error in this particular.
15 Oh Ap 446, Zell v State.
Second, it is claimed that the court erred in that part of its charge in which it referred to the innocence of the child.
We find no error in this particular, as it will be observed that the court followed it with instructions that the verdict of the jury should not be based on sympathy, and specifically and repeatedly told the jury that the only question that they had to determine was whether the accused was the father of the child. It would thus seem that the court referred to the' innocence of the child for the purpose of emphasizing its instruction that the jurors should not permit sympathy to enter into their verdict.
Third. We have read this entire record and find much conflict in the testimony as between witnesses for the respective parties, and under this state of the record, under the well-established rules governing reviewing courts, we cannot say that the verdict is against the manifest weight of the evidence.
Finding no prejudicial error in the record, the judgment will be affirmed.
WASHBURN, PJ, concurs.
STEVENS, J, not participating.